Per Curiam.

In Griffin, the Supreme Court of the United States held that “comment” by the trial court and by the prosecutor “on the [defendant’s] failure to testify violated the self-incrimination clause of the Fifth Amendment which we made applicable to the states by the Fourteenth,” even though such comment was authorized by the provisions of the California Constitution.
*12In the instant case, the prosecutor’s brief states:
‘ ‘ The defendant did not testify at the trial. The prosecuting attorney, in closing argument, commented on the defendant’s failure to testify. The court referred to such fact in the charge to the jury.”
We are therefore required to reverse the judgment of conviction and remand the cause to the Common Pleas Court for a new trial.

Judgment reversed.

Taft, C. J., ZimmermaN, Matthias, O’Neill, Herbert, SchNeidee and BrowN, JJ., concur.